DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
Claims 1-2, 5-7, 10-16, and 18 are pending. Claim 6 is withdrawn. Claims 1-2 and 12-13 are amended. Claim 18 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As for claims 1 and 12 they read “material are dispersed are superposed on one another to form a decoration layer comprising a plurality of the layers” this limitation is unclear as it is unclear whether the material must disperse into the superposed material, whether the material is dispersed in a manner that is superposed, if there is an order to the dispersal vs superposing or even whether the limitation must include both dispersal and superposing must occur together. For purposes of examination this is understood to mean that the material disperses after being superposed. Dependent claims are similarly rejected.

As for claim 18 the term “originally intended” is unclear as it is unclear what is sufficiently an ‘original intent’. For purposes of examination “originally intended” is understood to refer to the original 3D object data. 


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 7, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 2016/0151980) hereinafter HAT in view of Dikovsky et al (US 2016/0339643) hereinafter DIK. 

As for claim 1, HAT teaches a method for producing a three-dimensional object by extruding a build material to form a layer corresponding to each cross-section obtained by slicing a target object by 

which solidify under a predetermined condition after extruded from nozzles (using an irradiator to cure) [0030-31], are used as the build material [0037-0040], and one or more dots of the decoration materials, one or more dots of the white material and one or more dots of the clear material are dispersed (it is understood as an ink dot that it would disperse) to form the layer [0043], wherein the layers in which the one or more dots of the white material, the one or more dots of the one or two or more decoration materials and the one or more dots of the clear material are dispersed are superposed on one another to form a decoration layer comprising a plurality of the layers (to create a colored layer of a plurality of dots) [0065], 

wherein the decoration layer is formed on an outer circumferential portion of the three- dimensional object, which is a portion that affects visual recognizability results of colors that are recognized from an outside (as a surface layer which is visible) [0066-67], wherein, in one layer of the layers, each position of the one or more dots of the one or two or more decoration materials, each position of the one or more dots of the white material and each position of the one or more dots of the clear material are different from each other (to avoid streaking an error diffusion is applied) [0079-82], 

wherein, the decoration layer is formed by adjusting a combination ratio of the one or more dots of the one or two or more decoration materials and the one or more dots of the clear material 

wherein the each position of the one or more dots of the one or two or more decoration materials, the each position of the one or more dots of the white material and the each position of the one or more dots of the clear material are determined in accordance with a preset concentration resolution (ultra-small droplets which the Examiner understands to substantially correspond to the pixel resolution, the density of these drops are used to adjust for the thickness) [0045; 0059-60], based on cross-sectional data in which each position in each layer of the plurality of the layers has color information [0045].	

HAT does not teach wherein the white material has such a concentration that when the layer is formed to have a thickness of the layer, the white material allows 10% or more of light to transmit.

DIK teaches a method printing a three-dimensional object through extrusion [Abstract] which describes how a color part has some degree of transparency and in which the transparency affects extinction depth which affects color collision while also affecting the mixing of over-laid pixels to create surface colors [0082; 0085; 0122-123]. Brightness and saturation in DIK are affected by white pixels [0120; 0141].
The determination of optimum or workable ranges of the white pixels to achieve brightness and saturation would have been characterized by routine experimentation. See MPEP 2144.05 IIB.
	

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the color transparency consideration of DIK to the process of HAT prima facie obvious routine optimization [see e.g. MPEP 2144.05(II)].

As for claim 2, HAT/DIK teach claim 1 and as DIK teaches that brightness and saturation are affected by white pixels [0120; 0141] while the transparency affects extinction depth and color mixing that the degree of transparency versus white amount such that the elements wind up surrounding a region formed of either would have amounted to a prima facie routine optimization of brightness, saturation, extinction depth, and color mixing [see e.g. MPEP 2144.05(II)]. 


	As for claims 5 and 7, HAT/DIK teaches claims 1 and 2 and the build material is UV curable (as the photopolymers are cured using an irradiator which emits ultraviolet rays) [0031].


	As for claim 11, HAT/DIK teach claim 1 and wherein each of the positions of the dots is a position of the dot jetted by one extruding operation (each extruded dot corresponds to each pixel) [0045].

As for claim 12, HAT/DIK teach the overall method of claim 1 and in addition as it pertains to the position determination of the constituents in accordance with a preset concentration resolution based on the color information, the Examiner points to the teachings of DIK which describes how a color part 

As for claim 13, HAT/DIK teach claim 1 and dots of one lone color, white, transparent, etc, are utilized [0040].

As for claim 18, HAT/DIK teach claim 1, and as HAT teaches the imparting of noise using error patterns and error diffusion to generate a new dot arrangement pattern from an original 3D object data [0080-85] it is understood that in all portions of the three-dimensional object that it would have been obvious to have had any material replace any other material originally intended to be jetted as a means of inducing noise. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 2016/0151980) hereinafter HAT in view of Dikovsky et al (US 2016/0339643) hereinafter DIK as applied to claim 1 and further in view of Tochimoto et al (US 2002/0167101) hereinafter TOCHI (already of record).

	As for claim 10, HAT/DIK teach claim 1 and that the decoration layer is formed based on an extrusion pattern in which the pattern is changed such that the positions of the dots of the decoration material in the identical color do not overlap each other at least between adjacent pair of the layers (to 

	TOCHI teaches a three-dimensional molding method that employs drop by drop coloring [Abstract] in which the data used is binary data on each dot to control the independent dispensers (nozzles) [0097]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the binary encoding of dot jetting data of TOCHI as the jetting data of HAT/DIK as this would have been a simple substitution of data types which would result in substantially the same end result (jetting of material). A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 2016/0151980) hereinafter HAT in view of Dikovsky et al (US 2016/0339643) hereinafter DIK as applied to claim 13 and further Atwood (US 2016/0250807) hereinafter ATW.

As for claim 14, HAT/DIK teach claim 13 but fail to teach that the white material is mixed in with a curable liquid that is clear and a white ink. 
ATW teaches that in a 3D printer that UV-curable jetted inks can be composed of pigments suspended in clear curable liquid [Abstract; 0007].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the curable inks of ATW as the ones of HAT/DIK as this would have prima facie obvious [see e.g. MPEP 2143(I)(B)].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 2016/0151980) hereinafter HAT in view of Dikovsky et al (US 2016/0339643) hereinafter DIK as applied to claim 13 and further Atwood (US 2016/0250807) hereinafter ATW and Hannington (US 2015/0185375) hereinafter HAN.
As for claims 15-16, HAT/DIK teach claim 13 but do not teach that the white material is mixed in with a curable liquid that is clear and a white ink. 
ATW teaches that in a 3D printer that UV-curable jetted inks can be composed of pigments suspended in clear curable liquid [Abstract; 0007].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the curable inks of ATW as the ones of HAT/DIK as this would have been a simple substitution of inks. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

HAT/DIK/ATW do not teach that the ratio of curable clear liquid and white ink is adjusted. 

HAN teaches that when it comes to certain features involved in ink based coloring where a colorless binder (i.e. curable clear/transparent liquid) that the degree of transparent material versus white material is an optimization of white appearance versus desired reflective efficiency [0057-58].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the ratio of white to clear curable liquid as taught by HAN in the prima facie obvious routine optimization [see e.g. MPEP 2144.05(II)]


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 10-16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712